Case 0:19-cv-61053-WPD Document 29 Entered on FLSD Docket 01/31/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                                    CASE NO. 19-CV-61053-WPD

   UNITED STATES OF AMERICA, ex rel.
   VERONICA N. ARVEN,

             Plaintiffs-Relators,
   v.

   THE FLORIDA BIRTH-RELATED
   NEUROLOGICAL INJURY COMPENSATION
   ASSOCIATION and THE FLORIDA BIRTH-
   RELATED NEUROLOGICAL INJURY
   COMPENSATION PLAN,

           Defendants.
   _______________________________________/

                                       ORDER
         THIS MATTER comes before the Court on the Notice of the United States That It Is Not

  Intervening at This Time [DE 28], filed herein on January 30, 2020. The Court has considered

  the Notice and is otherwise fully advised in the premises.

         The United States having not intervened in this action pursuant to the False Claims Act,

  31 U.S.C. § 3730(b)(4), it is hereby

         ORDERED AND ADJUDGED as follows:

         1. The Complaint and Amended Complaint in this action shall be unsealed and served

             upon the defendants by the relators;

         2. All other contents of the Court’s file in this action remain under seal and shall not be

             made public or served upon the defendants, except for this Order and the Notice of

             the United States That It Is Not Intervening At This Time [DE 28], which the realtors

             will serve upon the defendants only after service of the amended complaint;
Case 0:19-cv-61053-WPD Document 29 Entered on FLSD Docket 01/31/2020 Page 2 of 2



         3. The seal shall be lifted as to all other matters occurring in this action after date of this

             Order;

         4. The parties shall serve all pleadings and motions filed in this action, including

             supporting memoranda, upon the United States as provided for in 31 U.S.C. § 3730

             (c)(3). The United States may order any deposition transcripts and is entitled to

             intervene in this action, for good cause, at any time;

         5. The parties shall serve all notices of appeal upon the United States;

         6. All orders of this Court will be sent to the United States;

         7. Should the realtors of the defendants propose that this action be dismissed, settled, or

             otherwise discontinued, the Court will solicit the written consent of the United States

             before ruling or granting its approval.

         DONE AND ORDERED in Chambers, at Ft. Lauderdale, Broward County, Florida this

  31st day of January, 2020.




  Copies furnished to:
  All Counsel of Record
